Citation Nr: 1436076	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for hepatitis C, for substitution or accrued benefits purposes.



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to June 1975.  He died in December 2011.  The appellant is his surviving spouse.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for hepatitis C.  The Veteran perfected an appeal of the December 2009 decision prior to his death.  Jurisdiction of the case currently resides with the Regional Office and Insurance Center in Philadelphia, Pennsylvania.

As noted above, at the time of his death in December 2011, the Veteran had a pending appeal for the issue set forth on the title page.  In a January 2013 memorandum, the RO determined that the appellant applied for and was a proper substitute as claimant with respect to the Veteran's pending appeal.  In the January 2014 Board remand, the Board determined that the appellant has been substituted as the claimant with respect to the issue on appeal and framed the issue as such.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(a) (2013).  The January 2014 Board remand also noted that the appellant's application for substitution as claimant also served as an application for accrued benefits.

As noted in the January 2014 Board remand, with respect to the August 2013 Board remand, a private attorney was listed on the title page as the representative for the appellant.  However, the record does not contain a VA Form 21-22a, Appointment of Individual as Claimant's Representative, signed by the appellant, which designates the private attorney (or any service organization by VA Form 21-22) as her representative.  In this regard, the Board notes that in May 2013 VA correspondence, the appellant was advised that there was no record of her appointing a representative.  No action was taken thereafter by the appellant to appoint a representative, and, as such, none is recognized by the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board concludes that the April 2014 and June 2014 VA opinions are not adequate for the purpose of adjudicating the appellant's claim of entitlement to service connection for hepatitis C, for substitution or accrued benefits purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, in the April 2014 opinion the VA examiner stated that it is just as likely as not that the airgun used for vaccinations in-service was just as likely as not the source of the hepatitis C infection that the Veteran was found to have years after his separation from active duty.  However, in June 2014, the same VA examiner stated that he reversed his opinion because of the August 2013 Board remand, which documented the Veteran had a risk factor for hepatitis C, namely cocaine usage.  The VA examiner further stated that because of the clear cut evidence in the remand itself he has provided a corrected medical opinion.  However, the Board finds it troubling that that the VA examiner apparently did not review the claims file in the initial opinion.  While the lack of review of a claims file does not alone render an opinion inadequate, the Board notes that even with respect to the June 2014 opinion, the VA examiner does not discuss the medical evidence itself but merely relies on the August 2013 Board remand for a summary of evidence.  Moreover, the January 2014 Board remand specifically instructed the VA examiner to review the claims file and to include a discussion the Veteran's risk factors for hepatitis C, both during and after service, which was not accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, for the reasons detailed above, another VA medical opinion is warranted.

Finally, in the most recent June 2014 supplemental statement of the case, the RO framed the issue only for purposes of accrued benefits.  By characterizing the claim on appeal as claims for accrued entitlement benefit without further noting that the appellant was also entitled to pursue her claim on the basis of substitution, that aspect of the appellant's claims was not fully considered, notwithstanding the fact that the RO's consideration of the claim was broader than necessary for accrued benefits claim.  The Board has therefore recharacterized the issues on appeal and will additionally remand the claim for further adjudication of the claims for both substitution and accrued benefits purposes.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request that a clinician, other than the clinician who provided the April 2014 and June 2014 VA opinions, to provide a supplemental opinion.  The Veteran's claims file must be made available to and reviewed by the examiner.  Thereafter, the clinician is asked to opine whether it is at least as likely as not (50 percent or greater) that the Veteran's hepatitis C was due to his exposure to in-service risk factors.

The examiner must specifically discuss the September 1974 service treatment record noting the Veteran's complaints of a penile discharge and burning with a diagnosis of gonorrhea, and the injections using airguns. The opinion must include a discussion of all risk factors (both during and after service) presented by the Veteran as to whether or not these caused his current hepatitis C. 

The rendered opinion must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination. 

2.  Thereafter, consider the claim on appeal, for both substitution and accrued benefits purposes.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and allowed an opportunity to respond.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


